Citation Nr: 0907014	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970, and from October 1976 to April 1977.  He died 
in August 2006.  The appellant is the Veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2008 statement, the appellant alleged that the 
Veteran broke his neck in Vietnam.  Notably, service 
connection for a cervical spine disability was denied in a 
final Board decision dated May 1988.  The RO should contact 
the appellant and clarify her intent on this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant alleges that the cause of the Veteran's death, 
metastatic pancreatic cancer, may result from the Veteran's 
exposure to herbicides in service.  The Veteran served in the 
Republic of Vietnam during the Vietnam War, and is presumed 
to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).

Pancreatic cancer is not listed as a disease that may be 
presumptively service connected for veterans exposed to an 
herbicide agent during active service.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  However, presumptive 
service connection refers to the primary cancer site and the 
provisions of 38 C.F.R. § 3.309(e) list multiple forms of 
cancer which are subject to presumptive service connection.  
See VAOPGCPREC 18-97; Darby v. Brown, 10 Vet. App. 243 
(1997).  

The medical records before the Board are incomplete, and do 
not disclose the biopsy findings and the determination of the 
primary site for the Veteran's metastatic pancreatic cancer, 
if known.  In order to ensure complete development of this 
claim, the appellant should be contacted and requested to 
provide information as to all private and VA providers of 
treatment for the Veteran's pancreatic cancer.

In Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that for dependency and indemnity compensation (DIC) 
benefits, proper notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. 

The record shows that, at the time of his death, the Veteran 
was service-connected for post-traumatic stress disorder 
(PTSD), type II diabetes mellitus, otitis media of the left 
ear, bilateral high frequency hearing loss, tinnitus, 
peripheral neuropathy of the left upper extremity and both 
lower extremities, perforation of the left tympanic membrane, 
shell fragment wound of the chin, and erectile dysfunction.  
The Veteran was rated as 100 percent disabling due to 
service-connected disability effective March 11, 1999.  

In light of Hupp, the RO should also issue corrective notice 
to the appellant as to the evidentiary requirements for 
establishing her entitlement to DIC benefits.



Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative notice that complies with 
the Court's decision in Hupp v. Nicholson, 
21 Vet. App. 342, 352 (2007), that includes 
the following:

(1) a statement that that, at the time of 
his death, the Veteran was service-
connected for PTSD, type II diabetes 
mellitus, otitis media of the left ear, 
bilateral high frequency hearing loss, 
tinnitus, peripheral neuropathy of the 
left upper extremity and both lower 
extremities, perforation of the left 
tympanic membrane, shell fragment wound 
of the chin, and erectile dysfunction, 
and had been rated as 100 percent 
disabling due to service-connected 
disability since March 11, 1999;

(2) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; 

(3) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected; and 

(4) a request for the appellant to 
provide information as to all private and 
VA providers of treatment for the 
Veteran's pancreatic cancer.

2.  Obtain all clinical records of the 
Veteran's treatment for pancreatic cancer 
within the Amarillo Health Care System 
(HCS) since June 2004.

3.  Upon completion of this development, 
the RO should readjudicate the DIC issue on 
appeal, considering any new evidence 
secured since the January 2008 statement of 
the case (SOC).  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and her representative with 
another SSOC and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

